In a proceeding pursuant to CPLR article 78 to compel respondents to reinstate petitioner to the status of being on sick leave due to a line-of-duty injury, petitioner appeals from a judgment of the Supreme Court, Nassau County, entered April 17, 1975, which dismissed his petition. Judgment affirmed, without costs or disbursements. On the record under review, we find adequate medical evidence that petitioner’s 1958 injury, sustained while he was on duty, was not the cause of his present condition; the medical review board and the police commissioner did not abuse their discretion in making their respective determinations. Martuscello, Acting P. J., Cohalan, Margett, Damiani and Rabin, JJ., concur.